ORDER

PER CURIAM.
Patricia Goddard (Goddard) appeals from a jury verdict and subsequent trial court judgment finding Jennifer Forrest responsible for Goddard’s personal injuries resulting from a car accident. Goddard contends the trial court erred in quashing her subpoena for the production of documents and that an inadequate jury verdict in the amount of $4, 500.00 resulted therefrom.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).